Citation Nr: 1031342	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-06 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for varicose 
veins of the right lower extremity prior to April 29, 2010.  

2.  Entitlement to a rating in excess of 60 percent for varicose 
veins of the right lower extremity on and after April 29, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1946 to 
November 1949.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied a rating in excess of 20 percent for 
varicose veins of the right lower extremity.  

In June 2008, the Veteran's appeal was transferred to the VA RO 
in Togus, Maine, that now has jurisdiction of his case.  

In November 2008, the Veteran testified during a hearing before 
the undersigned that was conducted via videoconference.  A 
transcript of that hearing is of record.  

In December 2008, the Board remanded the instant claim to the RO 
for further development.  

By rating decision of May 2010, a 60 percent rating was awarded 
for the Veteran's service-connected varicose veins of the right 
lower extremity, effective from April 29, 2010.  A claimant will 
generally be presumed to be seeking the maximum benefits allowed 
by law and regulations, and it follows that such a claim remains 
in controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran indicated that his service-connected hearing loss and 
varicose veins of the right lower extremity affected his ability 
to participate in his part-time carpentry job.  He has not, 
however, indicated that these disabilities keep him from engaging 
in substantially gainful employment.  Therefore, the issue of a 
TDIU is not specifically before the Board and the Rice case is 
not for application.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 29, 2010, the objective and probative evidence 
of record demonstrates that the Veteran's service-connected 
varicose veins of the right lower extremity were productive of no 
more than persistent edema, incompletely relieved by elevation of 
extremity with or without beginning stasis pigmentation or 
eczema; persistent edema and stasis pigmentation or eczema with 
or without intermittent ulceration was not shown.  

2.  On and after April 29, 2010, the objective and probative 
evidence of record demonstrates that the Veteran's service-
connected varicose veins of the right lower extremity were 
productive of no more than persistent edema or subcutaneous 
induration, stasis pigmentation, or eczema, and persistent 
ulceration; massive board-like edema with constant pain at rest 
has not been shown.  


CONCLUSIONS OF LAW

1.  Prior to April 29, 2010, the schedular criteria for a rating 
in excess of 20 percent for varicose veins of the right lower 
extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2009).  

2.  On and after April 29, 2010, the schedular criteria for a 
rating in excess of 60 percent for varicose veins of the right 
lower extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7120.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the Veteran of any evidence that is necessary 
to substantiate his claim.  This includes notifying the Veteran 
of the evidence VA will attempt to obtain and that which the 
Veteran is responsible for submitting.  Proper notice must inform 
the Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that the VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
See 38 C.F.R. § 3.159 (2009).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The VCAA notice requirements under 38 C.F.R. § 3.159(b)(1) for an 
increased rating for varicose veins of the right lower extremity 
were met by the RO in a March 2005 letter sent to the Veteran 
prior to the initial RO decision that is the subject of this 
appeal and in an April 2009 letter.  The letters informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

As to VA's duty to assist, the RO obtained the Veteran's VA 
treatment records and associated them with the claims file.  
Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Additionally, a videoconference 
hearing was held wherein the Veteran testified before the 
undersigned in November 2008.  

As noted above, in December 2008, the Board remanded the 
Veteran's case to the RO for further development, which included 
obtaining any recent VA treatment records, and scheduling him for 
a VA examination.  There has been substantial compliance with 
this remand, as the Veteran was scheduled for a VA examination of 
his right lower extremity in April 2010.  His recent VA treatment 
records, dated through March 2009, were also obtained.

The Veteran was afforded VA examinations to assess the level of 
disabilities of his claimed disability in August 2005 and 
April 2010.  The VA examiners personally interviewed and examined 
the Veteran, including eliciting a history from the Veteran, and 
provided information necessary to evaluate his disability under 
the applicable rating criteria.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

Increased Rating

In this case, the Veteran asserts that his right lower extremity 
varicose veins are more severe than the current disability rating 
reflects.  He complains of pain, itching, pressure of the leg, 
and a darker pigment on the right extremity than the left.  
During his November 2008 Board hearing, he complained of 
experiencing continuous swelling and pain in his right leg that 
limited his ability to walk.  

The Board has reviewed all the evidence in the Veteran's claims 
files, which includes his written contentions, service treatment 
and personnel records, private and VA medical records, VA 
examination reports, and personal hearing testimony.  Although 
the Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims files shows, or fails 
to show, with respect the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the severity 
of his service-connected varicose veins of his right lower 
extremity warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule for 
Rating Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The record reflects that, in a November 2000 rating decision the 
RO granted service connection for varicose veins of the right 
lower extremity and awarded a 20 percent disability rating under 
Diagnostic Code 7210.  The May 2010 rating decision awarded a 60 
percent disability rating for varicose veins of the right lower 
extremity, effective April 29, 2010 under Diagnostic Code 7210.

Diagnostic Code 7120 provides 20 percent rating for varicose 
veins manifested by persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  38 C.F.R. § 4.104a, Diagnostic Code 
7120.  A 40 percent rating requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent ulceration.  
A 60 percent rating requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating requires massive board-like 
edema with constant pain at rest.  Id.

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.

In January 2005, the RO received the Veteran's current claim for 
an increased rating for his service-connected varicose veins of 
the right lower extremity.  

The Veteran underwent VA examination in August 2005.  According 
to the examination report, in 1993, he was hospitalized for his 
right leg varicose veins.  He was on anticoagulants for a period 
of time and then had been off of them since that time.  He 
complained of pain in the right lower leg at rest, after sitting 
for a period of time.  Arterial Doppler studies were done in 
February 2004, looking for possible claudication and obstruction.  
There was absent posterior tibial pulses on the right side, but 
no significant arterial occlusive disease was noted.  

Physical examination showed that the Veteran wore a knee stocking 
on the right leg with dependency.  There were varicosities in the 
ankle and below the knee.  There was nesting of superficial veins 
in the ankle area on the right.  None of the varicosities were 
tender.  There was some tenderness to squeezing the calf of the 
right leg as opposed to the left leg.  There was negative 
dorsiflexion and there was no heat or exquisite tenderness 
present.  The right calf measured 17.25 inches, 8 inches below 
the top of the patella on the right, on the left hand side it 
measured 16 inches at the same level and there were no 
varicosities of any node on the left leg.  The pertinent 
diagnosis was thrombophlebitis, right calf, with superficial 
varicosities and leg enlargement from previous inflammation and 
phlebitis.  The VA examiner commented that the varicose veins 
were prominent on the right side where the Veteran had deep 
thrombophlebitis with residual pain, discomfort, limitation, and 
enlargement of the leg.  

VA outpatient treatment records, dated from November 2005 to 
September 2008, indicate that, in November 2005, the Veteran 
complained of an unstable gait and was noted to walk with a cane 
due to right leg swelling and right leg edema. 

A May 2006 VA treatment record indicates that the Veteran 
complained of right leg pain.  He stated that the pain had 
worsened in that leg.  He related that when he walked about 1/8th 
of a mile, he had pain from the knee down to the ankle and that, 
when he stopped, the pain eased up some.  He indicated that the 
scabs he had on his right leg were from scratching the right leg 
at night in his sleep because it was itchy.  He related that the 
left leg did not itch at all.  He stated that he did not get a 
rash on his right leg, it just itched.  Physical examination 
showed that the right leg measured 19 inches and had diffuse, 
elongated scabs noted on the anterior leg .  There was no dry 
skin or hyperpigmentation noted.  Varicosities were near the 
ankle, and pedal pulses were palpable.  

In July 2006, VA medical records reveal that the Veteran was seen 
with complaints of aching of the right leg that was painful to 
touch.  He related pain or aching after prolonged walking, 
standing, or running.  He elevated his right foot to attempt to 
decrease the pain.  Physical examination showed varicose veins of 
the right leg and tenderness medial to the right knee and medial 
along the right thigh.  There was no tenderness of the right calf 
per se.  The assessment was phlebitis of the right leg and 
questionable deep vein thrombosis.  In September 2006, he was 
seen with similar complaints to include his right ankle.  

In November 2007, when seen in the VA outpatient clinic for 
chronic right ankle pain, it was noted that the Veteran had right 
leg varicose veins medially and swelling in the right leg.  
Although he stated that he thought that the pain in his right 
ankle was related to his varicose vein stripping, the diagnostic 
impression was an old avulsion fracture of the medial malleolus.    

During his November 2008 Board hearing, the Veteran testified 
that he had continuous swelling and pain in the right leg.  He 
also stated that he could not walk any distance without having to 
sit down.  The Veteran said that he was only able to walk 
approximately 200 yards and then must sit.  He also testified 
that his right leg was always darker than his left leg.  

VA outpatient treatment records, dated from January to 
March 2009, indicate that, in January 2009, the Veteran was seen 
with complaints of right leg pain.  He tried Neurotin but it did 
not work.  He had cramping in the right leg and the examiner 
encouraged him to drink more water.  In February 2009, he was 
seen with cramping of the legs with progressive pain with suspect 
poor circulation.  He was noted to have suspect peripheral 
vascular disease and was given a trial of Cilostazol.  He was 
wearing progression stockings until they caused more pain.  The 
examiner stated that the Veteran would be ordered progression 
stockings with less pressure.  The pain experienced by the 
Veteran was noted to be 4/10.  In March 2009, he complained again 
of cramping of the right leg and progressive leg pain.  Different 
progression stockings were ordered for him.  

According to the April 29, 2010 VA examination report, the 
Veteran complained of edema requiring the use of two different 
shoe sizes; a size 13 on the right foot and a size 11 on the left 
foot.  He had puritis but no current ulceration, although he had 
ulcerations some time ago, resulting in a residual scar.  The 
Veteran wore compression hose but found it difficult to use since 
they caused irritation.  He had edema in the right upper and 
lower leg.  There was persistent skin discoloration and pain, 
even at rest.  Symptoms that were present after prolonged walking 
or standing were throbbing and burning of the right leg with a 
heavy feeling.  The symptoms were not relieved by elevation or 
compression hosiery.  Although there was ulceration present, it 
was not persistent. 

On physical examination, the Veteran had 2+ edema of the right 
leg and 1+ edema on the left.  Right calf circumference was 19.5 
inches and the left calf was 18 inches.  Edema was present but it 
was not massive or board-like.  There was stasis pigmentation 
just distal to the medial malleolus.  There was one bulging 
varicose vein at the medial popliteal region.  The Veteran said 
that he retired in 1989 due to medical problems that were 
described as his hearing problems.  Results of an arterial 
Doppler study showed no arterial occlusive disease.  The 
diagnosis was superficial venous insufficiency with inflamed 
varicose veins and history of vein stripping.  The examiner 
stated that the Veteran's varicose veins had an effect on some 
daily activities with a mild affect on exercise, sports, and 
recreation.  The Veteran was able to do chores, travel, feed, 
bathe, dress, toilet, and groom himself.  

Upon review of the probative and objective evidence of record, 
the Board concludes that a rating in excess of 20 percent prior 
to April 29, 2010 and in excess of 60 percent on and after April 
29, 2010, is not warranted.  

Prior to April 29, 2010, the objective medical and other evidence 
demonstrates that there was no more than persistent incomplete 
edema, relieved by elevation in the Veteran's right lower 
extremity.  Although the Veteran reported itching and scratching 
in May 2006, he also indicated that there was no rash.  
Persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, necessary for a 40 percent 
rating, was not shown in any of the pertinent medical records.  
In fact, the August 2005 VA examiner reported only superficial 
varicosities and leg enlargement from previous inflammation and 
phlebitis, and that results of the February 2004 arterial Doppler 
study revealed no significant arterial occlusive disease.  
Therefore, the probative evidence fails to demonstrate that more 
than a 20 percent rating prior to April 29, 2010, is warranted.  

Nor is a rating in excess of 60 percent warranted on and after 
April 29, 2010 for the Veteran's varicose veins of the right 
lower extremity.  Since that time, as noted on the April 2010 VA 
examination report, he had persistent edema, stasis pigmentation, 
and ulceration.  He stated that his right leg had persistent pain 
and burning, and skin discoloration was shown.  However, massive 
board-like edema, necessary for a 100 percent rating, has not 
been approximated or demonstrated in any of the VA medical 
records or examination reports since he filed his claim for an 
increased rating in January 2005.  Therefore, a rating in excess 
of 60 percent for varicose veins, right lower extremity, since 
April 29, 2010, is not warranted.  

The Board has also considered the Veteran's statements that his 
disability is worse.  He has reported persistent pain for his 
varicose veins.  He also has indicated that his varicose veins 
have affected his ability to work and affected daily activities.  
He indicated in a statement that he previously was able to work 
part-time as a carpenter but, due to his service-connected 
varicose veins and hearing loss, he was unable to continue to 
work part-time.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. at 57.  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder according to the appropriate diagnostic code .

Such competent evidence concerning the nature and extent of the 
Veteran's varicose veins of the right lower extremity, has been 
provided by the VA medical personnel who have examined him during 
the current appeal and rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
August 2005 and April 2010 examination reports, and the VA 
outpatient treatment records) directly address the criteria under 
which this disability is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  The Board finds that the benefit of 
the doubt rule is not applicable and the Veteran's claim for an 
increased rating cannot be granted.  

The Board must also consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Specifically, during the appeal period, there is no 
evidence of hospitalization as a result of his aforementioned 
service-connected varicose veins of the right lower extremity.  
The Veteran is unemployed due to his retirement that he has 
indicated includes disability for more than just his varicose 
veins.  Although his varicose veins of the right lower extremity 
may affect his ability to work, he also indicated that he was 
unable to hold part-time employment because of his service-
connected hearing loss.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluations are , therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is not 
warranted for his claimed service-connected varicose veins of the 
right lower extremity.  

In sum, the preponderance of the competent evidence of record is 
against the claim that the Veteran's service-connected varicose 
veins of his right lower extremity warrants a rating in excess of 
20 percent prior to April 29, 2010 and in excess of 60 percent on 
or after April 29, 2010.  Therefore, the appeal is denied.  
Moreover, the evidence is not so evenly balanced as to allow for 
the application of reasonable doubt.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 20 percent for varicose veins of the right 
lower extremity, prior to April 29, 2010, is denied.  

A rating in excess of 60 percent for varicose veins of the right 
lower extremity, on and after April 29, 2010, is denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


